DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mildner et al. (US 8, 342,596 B2).
Regarding claim 12, Mildner et al. disclose a vehicle-mounted first body element (Fig. 2, 24) comprising a connecting section (Fig. 3, 20 and Fig. 6, 30 & 32 facilitate the connection of 24 and 26 and col. 6 ln. 19-21 discloses “the rear deformation element sleeve 24 has the fastening element 20, which serves to connect”, i.e. the connecting section is the region in which the fastening element connects other elements and the connecting section is also the region holding elements 30 and 32 since they facilitate the connection of 24 and 26); a second body element (Fig. 2, 26) comprising a hollow profile section (col. 5 ln. 45-47 discloses “FIG. 5 shows the front deformation element sleeve 26 in a schematic perspective view. The front deformation element sleeve 26 has a front tubular element 40”, i.e. 26 has a hollow profile section since it is both a sleeve and composed of a tubular element), wherein the connecting section 30 & 32 of the vehicle-mounted first body element (Fig. 2, 24) is movably received in the hollow profile section (Fig. 6 illustrates the connecting sections of 30 and 32 are received within the hollow profile section of 26 and within the tubular element 40); an elastically deformable exterior component (Fig. 2, 28) connected to the second body element (26), wherein the hollow profile section of the second body element (26) is configured to be displaced from a rest position (Fig. 7A) to a crash position (Fig. 7B) upon application of a force (col. 5 ln. 53-63 describes the relaxed state and col. 6 ln. 24-26 discloses “Depending on the impulse introduced, the compression spring 28 is compressed so far until it completely becomes a block as shown in FIG.7b”, i.e. the force applied is equivalent to the impulse introduced) against the elastically deformable exterior component; and a latching device (Fig. 2, 33) configured to releasably latch the connecting section of the vehicle mounted first body element (24) with the hollow profile section of the second body element when set in the crash position.
	As to claim 21, Mildner discloses a vehicle-mounted first body element (Fig. 2, 24) comprising 
a connecting section (Fig. 3, 20 and Fig. 6, 30 & 32 facilitate the connection of 24 and 26 and col. 6 ln. 19-21 discloses “the rear deformation element sleeve 24 has the fastening element 20, which serves to connect”, i.e. the connecting section is the region in which the fastening element connects other elements and the connecting section is also the region holding elements 30 and 32 since they facilitate the connection of 24 and 26); a second body element (Fig. 2, 26) comprising a hollow profile section (col. 5 ln. 45-47 discloses “FIG. 5 shows the front deformation element sleeve 26 in a schematic perspective view. The front deformation element sleeve 26 has a front tubular element 40”, i.e. 26 has a hollow profile section since it is both a sleeve and composed of a tubular element), wherein the connecting section (30 & 32) of the vehicle-mounted first body element (Fig. 2, 24) is movably received in the hollow profile section (Fig. 6 illustrates the connecting sections of 30 and 32 are received within the hollow profile section of 26 and within the tubular element 40); an elastically deformable exterior component (Fig. 2, 28) connected to the second body element (26), wherein the hollow profile section of the second body element (26) is configured to be displaced from a rest position (Fig. 7A) to a crash position (Fig. 7B) upon application of a force (col. 5 ln. 53-63 describes the relaxed state and col. 6 ln. 24-26 discloses “Depending on the impulse introduced, the compression spring 28 is compressed so far until it completely becomes a block as shown in FIG.7b”, i.e. the force applied is equivalent to the impulse introduced) against the elastically deformable exterior component; and a cone connection (Fig. 6 illustrates the cone connection between 40/26 and the connecting section 30/32) between the connecting section and the hollow profile section, wherein the cone connection is configured to detachably connect (the cone connection detachably connects because the connecting section 30/32 forms a sliding surfaces as disclosed in col. 5 ln. 30-35 and depending on how much sliding occurs determines the degree of connection if any at all) the connecting section to the hollow profile section by frictional engagement (col. 5 ln. 30-35 discloses sliding which is equivalent to frictional engagement) between the connecting section and the hollow profile section when the hollow profile section is set in the crash position (col. 5 ln. 30-35).

Claims 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson (US 6,871,889 B2).
Regarding claim 12, Ericsson discloses a vehicle-mounted first body element (Fig. 4A, 28) comprising a connecting section (Fig. 4A, 36, 40, 44, 48); a second body element (Fig. 4A, 24) comprising 
a hollow profile section ( col. 5 ln. 15-18 discloses “The first region 32 of the elongate member projects into the first guide portion 24 of the housing 22”, i.e.  24 has a hollow profile section since it receives 32), wherein the connecting section 44 of the vehicle-mounted first body element is movably received in the hollow profile section (The transition from Fig. 4A to Fig. 4B to Fig. 4C illustrates 42, 36, 40, 44, 48 received into/through the hollow profiles section of 24); an elastically deformable exterior component (Fig. 4B, 60) connected to the second body element (Fig. 4B illustrates 60 connected to 24 and col. 6 ln. 20-21 discloses “The return means 60 may be constituted by a spring”, i.e. component 60 is elastically deformable), wherein the hollow profile section of the second body element (24) is configured to be displaced from a rest position (Fig. 4A and col. 5 ln. 14-16 discloses “its non-influenced condition, i.e. before impact“ which is equivalent to a rest position) to a crash position (Fig. 4B and col. 5 ln. 28-32 discloses “upon impact, the elongate member 28 is caused to accelerate along the first guide portion 24”, i.e. this is the crash position) upon application of a force (col. 6 ln. 22-50) against the elastically deformable exterior component; and a latching device (Fig. 4B, 56) configured to releasably latch the connecting section of the vehicle mounted first body element (28 elongate member) with the hollow profile section of the second body element (24) when set in the crash position (col. 5 ln. 30-40).
As to claim 21, Ericsson discloses a vehicle-mounted first body element (Fig. 4A, 28) comprising 
a connecting section (Fig. 4A, 36, 40, 44, 48); a second body element (Fig. 4A, 24) comprising a hollow profile section ( col. 5 ln. 15-18 discloses “The first region 32 of the elongate member projects into the first guide portion 24 of the housing 22”, i.e.  24 has a hollow profile section since it receives 32), wherein the connecting section 44 of the vehicle-mounted first body element is movably received in the hollow profile section (The transition from Fig. 4A to Fig. 4B to Fig. 4C illustrates 42, 36, 40, 44, 48 received into/through the hollow profiles section of 24); an elastically deformable exterior component (fig. 4B, 60) connected to the second body element (Fig. 4B illustrates 60 connected to 24 and col. 6 ln. 20-21 discloses “The return means 60 may be constituted by a spring”, i.e. component 60 is elastically deformable), wherein the hollow profile section (24) of the second body element is configured to be displaced from a rest position (Fig. 4A and col. 5 ln. 14-16 discloses “its non-influenced condition, i.e. before impact“ which is equivalent to a rest position) to a crash position (Fig. 4B and col. 5 ln. 28-32 discloses “upon impact, the elongate member 28 is caused to accelerate along the first guide portion 24”, i.e. this is the crash position) upon application of a force (col. 6 ln. 22-50) against the elastically deformable exterior component; and a cone connection (Fig. 4A-4C) between the connecting section and the hollow profile section, wherein the cone connection is configured to detachably connect the connecting section to the hollow profile section by frictional engagement (col. 5 ln. 36-38) between the connecting section and the hollow profile section when the hollow profile section is set in the crash position (col. 5 ln. 30-40).  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inuzuka (US 9,206,089 B2) disclose pedestrian protection device in the form of an apparatus that alleviates an impact and includes an elastically deformable exterior component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/August 10, 2022

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612